Perkins, J.
Bond procured an attachment the canal-boat Stan dart. The master of tho boat appeared at the trial of the claim before the justice, but did not give bond to release the boat. Judgment was rendered against the boat. The master appealed to tho Circuit Court, executing a customary appeal-bond.
In tho Circuit Court, the plaintiff in tho attachment moved to dismiss the appeal because no bond had been given before the justice for the release of the boat, and the substitution of the master as defendant. The master interposed a cross-motion for leave to then file a bond for the release of tho boat. Tho Court overruled the latter and sustained the former motion, dismissing tho appeal.
As an attachment against a boat, in the business season of the year, might be extremely detrimental, if tho boat were compelled to remain in the custody of the law during the proceedings, leave is given to release it, at once, by a bond that shall secure the debt that may be due from it. If this bond is not given the case stands as an ordinary case of attachment. If tho plaintiff obtain judgment on his claim, tho property attached may be sold to satisfy it, if no steps are taken to prevent. But the debtor may appear and replevy the judgment, and thus release the property. Or ho may appeal and thus release it. The appeal-bond is a security substituted for the property. See Lane v. Leet, 2 Ind. R. 535; Brayton v. Freese, 1 Ind. R. 121.
The Court erred in dismissing the appeal.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.